UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6029


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DANA J. CLAIBORNE, a/k/a D,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cr-00240-RLW-1)


Submitted:    April 23, 2009                     Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn Virginia Grady, Assistant            Federal Public Defender,
Richmond, Virginia, for Appellant.            Angela Mastandrea-Miller,
Assistant United States Attorney,             Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dana J. Claiborne appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Claiborne, No. 3:06-cr-00240-

RLW-1 (E.D. Va. Dec. 22, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2